Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 1 of 13. PageID #: 560



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 Mark A. Springer,                                                :
                                                                  :   Case No. 5:19-cv-2562
            Plaintiff,                                            :
                                                                  :   OPINION & ORDER
                                                                  :   [Resolving Docs. 17 & 18]
 vs.                                                              :
                                                                  :
 Commissioner of Social Security,                                 :
                                                                  :
            Defendant.                                            :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         On November 1, 2019, Plaintiff Mark A. Springer filed a complaint seeking judicial

 review of Defendant Commissioner of Social Security’s decision to deny disability insurance

 benefits and supplemental security income. 1                The Court referred the matter to former

 Magistrate Judge James R. Knepp II, now a District Judge of this Court.

         On October 8, 2020, Judge Knepp issued a Report and Recommendation (“R&R”)

 recommending that this Court affirm the Commissioner’s decision. 2 Plaintiff Springer objects

 to the R&R, 3 and the Commissioner replies. 4 For the reasons stated below, this Court

 OVERRULES the Plaintiff Springer’s objections, ADOPTS the R&R, and AFFIRMS the

 Commissioner’s decision.

                                             I. BACKGROUND

          Plaintiff Springer, now 61, worked as an electrician for many years. 5 On October

 14, 2016, Plaintiff filed disability insurance and supplemental security income claims with



 1
   Doc. 1.
 2
   Doc. 16.
 3
   Doc. 17.
 4
   Doc. 18.
 5
   Doc. 10 at 33.
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 2 of 13. PageID #: 561

 Case No. 5:19-cv-2562
 Gwin, J.

 the Commissioner. 6 With the claims, Springer said that he had been disabled and unable to

 work since May 1, 2015. 7 Plaintiff Springer’s claim was first denied on January 9, 2017. 8

 Plaintiff filed for reconsideration, and the original denial was affirmed on February 10, 2017. 9

        Plaintiff then requested a hearing before an Administrative Law Judge (“ALJ”), which

 was held on October 5, 2018. 10 At the hearing, Springer testified that he had stopped

 working as an electrician because his seizures, which occurred “every few months,” made

 him a danger to himself and others. 11 Springer also described fatigue and memory problems

 that made it hard for him to remember birthdays, work procedures, and faces. 12

        However, at the hearing, Springer also testified that he was a fulltime caretaker for his

 elderly mother. 13 In that caretaker role, Springer helped his mother with personal hygiene

 and washing, meal preparation, using the bathroom, administering medicine, keeping her

 company, and putting her to bed. 14 On top of that, Springer testified that he does all the

 shopping and chores for the household and maintains personal relationships with his long-

 time girlfriend, three adult children, and friends with whom he plays cards. 15

        In addition to hearing Springer’s testimony, the presiding ALJ also considered medical

 evidence, which the R&R summarized as follows:

                In April 2013, Plaintiff went to the emergency room complaining of
        right hip pain. (Tr. 362-63). Russell Platt, M.D., diagnosed Plaintiff with lumbar

 6
   Id. at 215, 217.
 7
   Id. at 215.
 8
   Id. at 149.
 9
   Id. at 161.
 10
    Id. at 48.
 11
    Id. at 65.
 12
    Id. at 70.
 13
    Id. at 72–75.
 14
    Id.
 15
    Id. at 380.
                                                -2-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 3 of 13. PageID #: 562

 Case No. 5:19-cv-2562
 Gwin, J.

       radiculopathy and right hip pain. (Tr. 362). An x-ray of the right hip revealed
       mild degenerative arthrosis. (Tr. 364).

              In September 2014, Plaintiff had a CT scan of the brain, which was
       negative. (Tr. 333-34). He also went to the emergency room for a seizure. (Tr.
       350-51). Hospital records indicate this was Plaintiff’s first seizure. (Tr. 350).
       His physical examination was normal. Id. Plaintiff tested positive on a drug
       screen for cocaine. Id. Doctors told him not to drive for three months. Id.

              Because of his seizure, Plaintiff underwent an electroencephalogram
       (EEG) in October 2014, which was normal. (Tr. 331).

              Plaintiff did not see Dr. Platt again until November 2015, when he
       complained of memory problems and another seizure. (Tr. 337). Dr. Platt did
       not record any reported seizures between September 2014 and this November
       appointment. (Tr. 335-37).

              In January 2016, Dr. Platt prescribed Dilantin for Plaintiff’s seizures,
       and noted Plaintiff could not afford a neurologist. (Tr. 335).

               Plaintiff’s final recorded visit with Dr. Platt was in August 2016. Id.
       Plaintiff reported no seizures while taking his medication. Id.

              On November 9, 2016, Dora Holling, of unknown qualifications,
       completed a “Seizure Questionnaire” in which she noted Plaintiff would bite
       his tongue, his eyes would roll, and he would have open convulsions. (Tr.
       260). She reported Plaintiff had seizures once or twice a month. Id.

              In December 2016, Joshua Magleby, Ph.D., conducted a consultative
       mental examination of Plaintiff. (Tr. 374-81). Dr. Magleby found Plaintiff’s
       mental processing speed was somewhat slowed. (Tr. 377). Plaintiff took the
       Wechsler Memory Scale-Fourth Edition memory test and performed in the
       “borderline range across the board”. (Tr. 379). Dr. Magleby diagnosed Plaintiff
       with unspecified neurocognitive disorder and adjustment disorder with
       chronic depressed mood. Id. He noted Plaintiff’s “recall problems are related
       to either his seizure disorder, history of CVA, or both, but without medical
       evidence a more formal diagnosis cannot be made at this time”. Id.

               Also in December 2016, Plaintiff underwent a consultative physical
       exam from Chimezie Amanambu, M.D. (Tr. 387-89). Dr. Amanambu noted
       Plaintiff had generalized tonic-clonic convulsions after a 2012 stroke, and
       Plaintiff reported an increased frequency for his seizures. (Tr. 387). Plaintiff
       had a normal physical examination including normal neurological functions
       and gait. (Tr. 388). His physical examination revealed Plaintiff could sit, stand,
       walk, kneel, bend, twist, crawl, carry, lift and reach, and his hearing and
                                              -3-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 4 of 13. PageID #: 563

 Case No. 5:19-cv-2562
 Gwin, J.

       speech were not affected. (Tr. 389). He assessed Plaintiff with epileptic
       seizures. Id.

              In March 2018, Plaintiff appeared at the Cleveland Clinic Akron
       General emergency room where he was diagnosed with noncompliance and
       breakthrough seizures. (Tr. 394, 402, 409). Plaintiff reported not refilling his
       prescription. (Tr. 409). His last seizure was about a year prior. Id. A CT scan
       revealed decreased attenuation of the right thalamus consistent with an infarct
       along with evidence of focal areas with decreased attenuation. (Tr. 416). The
       leading diagnostic consideration was chronic microvascular ischemic
       changes. Id.

       Opinion Evidence
               In December 2016, Dr. Magleby opined Plaintiff’s ability to
       understand, remember, and carry out simple oral instructions is “similar to
       other adults the same age based on this exam.” (Tr. 380). Dr. Magleby also
       opined Plaintiff’s ability to maintain attention and concentration “seemed
       somewhat impaired compared to other adults the same age.” Id. Plaintiff’s
       ability to follow more complex instructions or directions was “somewhat
       impaired for age expectations”, as was his ability to perform multi-step tasks.
       Plaintiff’s memory “appeared somewhat impaired for both visual and verbal
       information.” Id. Dr. Magleby opined Plaintiff could perform simple repetitive
       tasks, “based on [his] mental status and history, [which] appeared fairly
       average.” Id.

              Also in December 2016, Dr. Amanambu opined Plaintiff’s seizures
       made him a danger to himself and others, and that he was unable to work full
       time at even a sedentary level. (Tr. 389).

               In January 2017, State agency physician Diane Manos, M.D., reviewed
       Plaintiff’s physical health records. (Tr. 90-92). She opined Plaintiff had no
       exertional restrictions except that he should not drive, be around unprotected
       heights, or operate heavy machinery. (Tr. 91-92).

                Also in January 2017, State agency psychiatrist Aracelis Rivera, Psy.D.,
       reviewed Plaintiff’s mental health records. She found Plaintiff moderately
       limited in several areas of understanding and memory, but found him capable
       of understanding and remembering simple instructions. (Tr. 93). She also
       opined Plaintiff had moderate limitations in sustained concentration and
       persistence but found he could perform simple, repetitive tasks. Id. She opined
       Plaintiff could interact superficially despite his moderate limitations in his
       social interaction abilities. (Tr. 93-94). Finally, she opined Plaintiff had
       moderate limitations in some aspects of adaptation, but that he can adapt to a
       static work setting. (Tr. 94). In April 2017, State agency physician Teresita

                                              -4-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 5 of 13. PageID #: 564

 Case No. 5:19-cv-2562
 Gwin, J.

        Cruz, M.D., reviewed Plaintiff’s physical records on reconsideration. (Tr. 122-
        23). She adopted the same limitations as Dr. Manos. Id.

                Also in April 2017, State agency psychologist Denise Rabold, Ph.D.,
        reviewed Plaintiff’s medical records and found most of the same restrictions as
        Dr. Rivera. (Tr. 124-25). Dr. Rabold added Plaintiff could only perform simple
        tasks that have no demand for fast pace or high production rates, that he could
        interact superficially and infrequently with others, and that he could work in a
        predictable environment where any changes would be easily explained. (Tr.
        124-25).

                In May 2017, Dr. Platt wrote a letter concerning Plaintiff’s disability.
        (Tr. 391-92). He wrote he has known Plaintiff since his teenage years, and that
        he ordered a neurological consultation that Plaintiff did not complete due to
        cost. (Tr. 391). Based on his ongoing knowledge of Plaintiff, Dr. Platt “detected
        flaws in [Plaintiff’s] memory and judgment” severe enough to preclude work.
        Id. 16

        Having considered Plaintiff Springer’s medical history, the ALJ heard testimony from

 a vocational expert.    The ALJ asked the vocational expert to assume an individual of

 Springer’s age and educational background who had the following limitations:

        (1) “[N]o exertional limitations,” but who could “never climb ladders, ropes,
            or scaffolds, and must avoid all exposure to workplace hazards such as
            unprotected heights, moving mechanical parts, and commercial driving.” 17

        (2) Could “perform simple, routine tasks, but not at a production-rate pace,
            and not with strict production quotas” and who could “adapt to occasional
            changes in the work setting or routine so long as they are explained in
            advance and implemented gradually.” 18

        (3) “[C]an interact occasionally and superficially with others, with ‘superficial’
            defined to mean ‘no interactions in which the individual is responsible for
            sales, negotiation, arbitration, confrontation, conflict resolution, or the
            safety or welfare of others.’” 19




 16
    Doc. 16 at 4–7.
 17
    Doc. 10 at 80.
 18
    Id. at 81.
 19
    Id. at 82.
                                               -5-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 6 of 13. PageID #: 565

 Case No. 5:19-cv-2562
 Gwin, J.

        While the vocational expert found that an individual with these limitations could not

 perform work as an electrician, as Plaintiff Springer previously had, such an individual could

 work as a laundry worker, marker, or packer, which together represented over 200,000

 positions in the national labor market. 20

        On November 9, 2018, the ALJ issued an opinion denying Plaintiff Springer’s claim.

 The ALJ agreed that Springer’s memory problems and occasional seizures rendered him

 unable to work as an electrician. 21 However, the ALJ found that Springer had no exertional

 limitations and retained enough functional memory to perform simple tasks that did not

 involve demanding quotas, frequent, complex performance requirement changes, or

 exposure to workplace hazards dangerous to seizure-suffering individuals, such as

 unprotected heights, moving mechanical parts, and commercial driving. 22

        Using the vocational expert’s testimony, the ALJ accordingly found that Plaintiff

 Springer had residual functional capacity to perform thousands of jobs in the national

 economy. 23

        In making this finding, the ALJ concluded that Springer had moderate limitations in

 understanding, remembering, and applying information, concentrating, persisting, or

 maintaining pace, and adapting or managing oneself, with only a mild limitation to his ability

 to interact with others. 24




 20
    Id. at 34.
 21
    Id. at 33.
 22
    Id. at 80.
 23
    Id. at 34.
 24
    Id. at 19–22.
                                              -6-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 7 of 13. PageID #: 566

 Case No. 5:19-cv-2562
 Gwin, J.

         Of the medical opinion testimony, the ALJ gave little weight to the letter from Dr.

 Platt indicating that Dr. Platt had “detected flaws in [Springer’s] memory and judgment”

 severe enough to preclude gainful employment. 25 The ALJ found important that Dr. Platt’s

 letter relied on Springer’s subjective reports about his memory as opposed to the more

 empirical clinical testing performed by Dr. Magleby. 26         The ALJ also discounted as

 conclusory Dr. Chimezie Amanambu’s opinion that Springer could not perform even

 sedentary work due to his seizures. 27

         On the other hand, the ALJ gave significant weight to the opinions of several state

 agency medical consultants—Drs. Diane Manos, Teresita Cruz, Aracelis Rivera, and Denise

 Rabold—who found that Springer had only moderately limited mental abilities. 28

         The most damaging piece of evidence for Plaintiff Springer’s claim, however, was his

 own ALJ hearing testimony. Springer testified that, as “full time” caretaker for his mother for

 the preceding three years, “he prepares breakfast and other meals for her throughout the day,

 provides physical assistance for bathing and for toileting needs, administers her medications

 to her throughout the day, keep[s] her company, and help[s] her to bed at night.” 29

         As the ALJ put it, “the claimant has described numerous daily activities that are simply

 not as limited as would be reasonably expected by the alleged severity of the memory

 difficulties, physical fatigue, and seizures.” “[T]hese activities,” continued over a three-year




 25
    Id. at 31.
 26
    Id.
 27
    Id. at 30.
 28
    Id. at 31.
 29
    Id. at 28.
                                               -7-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 8 of 13. PageID #: 567

 Case No. 5:19-cv-2562
 Gwin, J.

 period, the ALJ stated, “strongly suggest that [Springer] would be capable of engaging in

 sustained work activity within the residual functional capacity set forth above.” 30

         Based on this evidence, the ALJ concluded that Plaintiff Springer could sustain gainful

 employment and thus was not “disabled” for disability insurance and supplemental security

 income purposes. 31 The ALJ accordingly denied Springer’s claims. 32

         On September 5, 2019, the Appeals Council affirmed the ALJ’s decision. 33 On

 November 1, 2019, Springer sought review of the Commissioner’s decision in this Court. 34

 On October 8, 2020, Judge Knepp issued an R&R recommending that this Court affirm the

 Commissioner’s decision. 35

         On October 22, 2020, Plaintiff Springer filed R&R objections, claiming that the ALJ’s

 decision should be reversed because (1) the decision is self-contradictory for relying on Dr.

 Magleby’s clinical findings to discredit Dr. Platt’s opinion while also referring to Dr.

 Magleby’s opinion as “vague”; and (2) the decision failed to impose specific limitations on

 the mental tasks that Springer could perform. 36 The Commissioner disagrees. 37

                                     II. LEGAL STANDARD

 II.A    Standard for Establishing Disability

         To establish disability under the Social Security Act, a claimant must show “inability

 to engage in any substantial gainful activity by reason of any medically determinable physical


 30
    Id. at 29.
 31
    Id. at 35.
 32
    Id.
 33
    Id. at 5.
 34
    Doc. 1.
 35
    Doc. 16.
 36
    Doc. 17.
 37
    Doc. 18.
                                                -8-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 9 of 13. PageID #: 568

 Case No. 5:19-cv-2562
 Gwin, J.

 or mental impairment which can be expected to result in death or which has lasted or can

 be expected to last for a continuous period of not less than twelve months.” 38 The claimant’s

 impairment must prevent him from doing his previous work, as well as any other work

 existing in significant numbers in the national economy. 39

 II.B.    Substantial Evidence Review

          The Federal Magistrates Act requires a district court to conduct de novo review of the

 claimant’s R&R objections. 40 Both the Magistrate and this Court’s review of the ALJ’s

 decision is limited to whether the that decision was “supported by substantial evidence” and

 “made pursuant to proper legal standards.” 41 Substantial evidence is “such relevant evidence

 as a reasonable mind might accept as adequate to support a conclusion.” 42      Put differently,

 it is “more than a mere scintilla of evidence,” “but less than a preponderance.” 43 When

 substantial evidence supports the ALJ’s decision, a court may not reverse, even if the court

 would arrive at a different conclusion than the ALJ. 44 On review, this Court may not resolve

 evidentiary conflicts or decide credibility questions. 45

                                          III. ANALYSIS

          First, Plaintiff Springer argues that the ALJ’s opinion contradicted itself regarding

 whether Dr. Magleby’s opinion was vague. Specifically, the ALJ’s opinion said that:


 38
      See 42 U.S.C. § 423(d)(1)(A).
 39
      See 42 U.S.C. § 423(d)(2)(A).
 40
      28 U.S.C. § 636(b)(1).
 41
      Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citing 42 U.S.C. §
 405(g)).
 42
    Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).
 43
    Brown v. Comm’r of Soc. Sec., 814 F. App’x 92, 95 (6th Cir. 2020) (citing Biestek, 139 S.
 Ct. at 1154; then citing Rogers, 486 F.3d at 241).
 44
    Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009).
 45
    White v. Comm’r of Soc. Sec., 572 F.3d 272, 287 (6th Cir. 2009).
                                                -9-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 10 of 13. PageID #: 569

 Case No. 5:19-cv-2562
 Gwin, J.

            Dr. Platt’s May 2017 statements regarding the disabling effect of memory
            difficulties [were given little weight] because they are poorly supported by [Dr.
            Platt’s] own records, and because they are not consistent with the other
            substantial evidence in the case record that includes the moderately limited
            memory functions gauged on more reliable clinical observations and WMS-IV
            testing by Dr. Magleby. 46

 Then, on the very next page of the opinion, the ALJ said:

            No great weight could be given to [Dr. Magleby’s] opinion because of his
            vague terminology used for rating limitations in the four areas of work-related
            mental functioning, and because he did not provide any positively retained
            abilities other than performing simple, repetitive work tasks at a ‘fairly average’
            level. However, since they are consistent with [Dr. Magleby’s] own findings
            on clinical interview and mental status examination of the claimant, account
            for the moderately impaired memory functions shown on the WMS-IV test,
            and do have strong supportability through his express consideration of those
            medical findings and the claimant’s reported history, they received some
            weight when finding moderately significant limitations in three of the four
            broad areas of mental functioning. 47

            Plaintiff Springer argues that these two passages show that “Dr. Platt’s opinion was

 disregarded because it was inconsistent with Dr. Magleby’s findings.” 48 In seeming contrast,

 the ALJ also found “Dr. Magleby’s findings [to be] discounted as vague.” 49

            Though Springer does not say more, his argument appears to be that what is good for

 the goose should be good for the gander. That is, if the unfavorable portions of Dr. Magleby’s

 opinion were reliable enough to discredit medical opinion evidence favorable to Springer,

 then the favorable portions of Dr. Magleby’s opinion should support Springer’s position.

            While it has some intuitive appeal, this argument does not succeed. First, Springer

 mischaracterizes the ALJ’s decision in claiming that the ALJ “discounted” Dr. Magleby’s



 46
    Doc. 10 at 31 (emphasis added).
 47
    Id. at 32 (emphasis added).
 48
    Doc. 17 at 1.
 49
      Id.
                                                   -10-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 11 of 13. PageID #: 570

 Case No. 5:19-cv-2562
 Gwin, J.

 opinion as vague. After all, the ALJ expressly gave “some weight” to Dr. Magleby’s opinion

 because Dr. Magleby used recognized clinical methods to examine Springer’s “moderate”

 memory impairments and reached results that were ultimately consistent with the record. 50

          At the same time, however, the ALJ acknowledged that Dr. Magleby’s opinion used

 “vague terminology” in discussing the practical application of his clinical findings. 51 For

 instance, Dr. Magleby described Springer’s “[b]ehavioral control” as “somewhat limited,”

 Springer’s “[j]udgment for confronting simple circumstances in daily life,” as “mostly fair,”

 and Springer’s “ability to respond to [a] mental status inquiry” as “fairly average.” 52

          Compare that language to Dr. Rabold’s opinion, that the ALJ gave “significant”

 weight. 53 Dr. Rabold found that Springer “[c]an perform simple tasks immediately without

 the demands of fast pace or high production rate,” “can interact superficially” with others,

 and “[c]an work in [a] predictable environment where if change occurs it can be easily

 explained.” 54 The two opinions contrast in depth of detail.

          There is, moreover, no contradiction in the ALJ crediting some aspects of Dr.

 Magleby’s opinion while describing others as vague. After all, the ALJ referred to Dr.

 Magleby’s opinion as “reliable” only when compared to Dr. Platt’s May 2017 letter stating

 that Springer could not work. That Dr. Platt letter, by its own terms, was based mostly upon

 Springer’s own subjective symptom reports to Dr. Platt. 55           Dr. Platt’s findings were




 50
      Doc. 10 at 32.
 51
    Id.
 52
    Id. at 381–82.
 53
    Id. at 32.
 54
    Id. at 129.
 55
    Id. at 395.
                                               -11-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 12 of 13. PageID #: 571

 Case No. 5:19-cv-2562
 Gwin, J.

 generalized. For example, Dr. Platt reported “flaws in [Springer’s] memory and judgment”

 that made Springer “[in]capable of engaging in gainful employment.” 56

          As the ALJ observed, Dr. Platt’s impression was inconsistent with Dr. Magleby’s

 empirical findings, which detected only moderate limitations in Springer’s cognitive ability. 57

 The vague portion of Dr. Magleby’s opinion does not change that. The ALJ did not err by

 relying on some portions of Dr. Magleby’s opinion while describing others as vague.

          Second, Springer argues that the ALJ erred by “fail[ing] to place restrictions on

 Plaintiff’s ability to understand, remember and apply information beyond the vague

 statement that he was limited to simple routine tasks.” 58              This argument again

 mischaracterizes the ALJ’s opinion, which stated Springer’s limitations prevented him from

 performing “routine tasks” “that do not involve strict production quotas or production rate of

 pace.” 59 Further, the ALJ stated that Springer could perform only jobs requiring him to

 “adapt[] to the stresses and pressures of only occasional changes in a work setting or routine

 that would be explained in advance and implemented gradually.” 60

          The ALJ’s opinion went further by recognizing that Springer could no longer work as

 an electrician and identifying specific jobs that Springer could perform, including laundry

 worker, marker, and packer, which together represent 250,000 national jobs. 61 This analysis

 is legally consistent with the Commissioner’s regulations requiring ALJs to identify a




 56
      Id.
 57
      Id. at 382–85.
 58
      Doc. 17 at 2.
 59
      Doc. 10 at 32.
 60
      Id.
 61
      Id. at 33–34.
                                              -12-
Case: 5:19-cv-02562-JG Doc #: 19 Filed: 03/17/21 13 of 13. PageID #: 572

 Case No. 5:19-cv-2562
 Gwin, J.

 claimant’s disability along with “a significant number of jobs in the economy that

 accommodate the claimant’s residual functional capacity.” 62

          Beyond the specific grievances Springer identifies, the ALJ’s decision was adequately

 supported by substantial evidence. Multiple physicians opined that Springer, while partially

 mentally impaired, could perform jobs in the national economy.              Most importantly,

 Springer’s own testimony about the relatively sophisticated care he gave his mother undercut

 Springer’s claim that memory problems entirely prevented him from working.

          Springer’s claim and his arguments present close questions. If this Court served as

 the initial fact finder, it might find Plaintiff Springer disabled from gainful employment. Drs.

 Platt and Amanambu opined that Springer was more severely disabled. However, this

 Court’s role is not to engage in de novo review of the ALJ’s decision or resolve all evidentiary

 conflicts in the record. Because the ALJ’s decision was “supported by substantial evidence”

 and “made pursuant to proper legal standards,” no reversible error occurred. 63

                                       IV. CONCLUSION

          For these reasons, this Court OVERRULES Springer’s objections, ADOPTS the R&R,

 and AFFIRMS the Commissioner’s decision.

          IT IS SO ORDERED

 Dated: March 17, 2021                                s/    James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




 62
      Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).
 63
      Rogers, 486 F.3d at 241.
                                               -13-
